Citation Nr: 0931370	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  06-23 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1993. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

At the Veteran's VA diabetes mellitus examination in 
September 2005, the examiner indicated that the Veteran's 
claims file was not provided for her review.  In addition, 
although it is apparent that the Veteran provided the 
examiner with some of his relevant treatment records at the 
time of the examination, the examiner noted a previous 
fasting glucose of 119 in July 2005, but not a previous 
fasting glucose of 130 in March 2005.  Moreover, the 
Veteran's records in the claims folder from his primary 
treating facility, the 96th Medical Group, do not include any 
treatment records from July 2005, thus indicating that there 
may be relevant treatment records that may have not yet been 
obtained and associated with the claims folder.  

Consequently, the Board finds that arrangements should be 
made to obtain all of the Veteran's treatment records at the 
96th Medical Group, and that the Veteran should be provided 
with a new VA diabetes mellitus examination to determine 
whether he has symptoms and other findings consistent with a 
diagnosis of type II diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to 
obtain all of the Veteran's treatment 
records from the 96th Medical Group 
located at Eglin AFB, Florida 32542-
1282.  

2.  Schedule the Veteran for a VA 
diabetes examination.  The claims 
folder and a copy of this remand are to 
be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All studies deemed 
necessary by the examiner are to be 
conducted.

Based upon the examination and the 
medical documentation on file, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(a probability of 50 percent or 
greater) that the Veteran has symptoms 
and other findings consistent with a 
diagnosis of type II diabetes mellitus.  

The examiner must provide a 
comprehensive report including complete 
rationales for all opinions and 
conclusions reached.

3.  Then, readjudicate the Veteran's 
claim, with application of all 
appropriate laws, regulations, and case 
law, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains 
adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


